IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,283-04


EX PARTE STEVEN MICHAEL BACKSTROM, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 35498
IN THE 33RD DISTRICT COURT FROM BURNET COUNTY 


Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offenses of
aggravated sexual assault of a child and burglary of a habitation with intent to commit indecency
with a child and sentenced to imprisonment for ninety-nine years' and life imprisonment,
respectively. 
	On March 13, 2012, an order designating issues was signed by the trial court.  The habeas
record has been forwarded to this Court prematurely.  We remand this application to the 33rd District
Court of Burnet County to allow the trial judge to complete an evidentiary investigation and enter
findings of fact and conclusions of law addressing the issues raised in the application. 
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 

Filed: May 16, 2012
Do not publish